DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 05/24/2021 canceling Claims 4 and 5 and amending Claims 1, 2 and 8 – 12. Claims 1, 3 – 11 and 13 – 15 are examined.  Claims 13 and 14 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 11/23/2020.

Claim Objections
Claim 2 is objected to because of the following informalities:  change “a turbine” to - - the turbine - - for proper clarity and antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2675673 (Mallinson).
As to claim 1, Mallinson discloses (see fig. 6) a turbo cluster gas turbine system (see turbochargers (24, 27; and 23, 26) and gas turbine (25, heater, 28)) comprising: at least one combustor (“heater”; see heater 5 in fig. 1) configured to combust a fuel (col. 1, ll. 13-14) to generate a combustion gas; an output turbine 29 configured to be driven with the combustion gas 
examiner note: Regarding the claim 1 limitation “a compressor is not driven by the rotation shaft of the output turbine” finds support in applicant par. [0062]. Since a compressor is not connected to the output shaft of the output turbine it follows that a compressor is not driven by the output shaft.  The term “connected” is interpreted in accordance with other instances of the term in applicant specification.  For example “the generator 9 connected to the output turbine” is stated in par. [0054] wherein the generator 9 is directly connected to the output turbine 6 (see applicant fig. 3).  It is further noted regarding the breadth of claim 1 that prior art with a compressor driven by the output turbine can still read on claim 1 as long as the prior art also includes another compressor that is not driven by the output turbine.  For example the claim does not communicate that none of the compressors are driven by the output turbine.
As to claim 11, Mallinson further discloses each first turbocharger (24, 27; and 23, 26) is configured to meet heat resistance against the combustion gas.  Each turbine (27 and 26) of each first turbocharger is designed to expand a combustion gas combusted in the combustor over time.  Therefore the device of Mallinson would inherently need to meet heat resistance against the combustion gases or it would melt and the device would not function as intended .    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson in view Pub. No. US 20110252795 A1 (Heyes).
As to claims 1 and 2, Mallinson discloses (see fig. 6) a turbo cluster gas turbine system (see turbochargers (24, 27; and 23, 26) and gas turbine (25, heater, 28)) comprising: at least one combustor (“heater”; see heater 5 in fig. 1) configured to combust a fuel to generate a combustion gas; an output turbine 29 configured to be driven with the combustion gas from the at least one combustor (the output turbine 29 is not required to be directly downstream of the but is silent a plurality of supercharging systems.
Heyes teaches (fig. 2 below) arranging a first supercharging system in parallel with a second supercharging system, the turbines “T” (see fig. 2 below) of each supercharging system receiving combustion gas from a combustor 1 (see fig. 2 below) in a similar manner to the supercharging system (24, 27, 23, 26) of Mallinson receiving combustion gas from combustor (“heater”) (see fig. 6).

    PNG
    media_image1.png
    677
    607
    media_image1.png
    Greyscale
[AltContent: textbox (output turbine )][AltContent: textbox (second air line )][AltContent: textbox (first and second supercharging systems arranged in parallel )][AltContent: arrow][AltContent: arrow][AltContent: arrow]

	As to claim 6, Mallinson in view Heyes teach the current invention as claimed and discussed above. Mallinson further discloses in the embodiment of figure 1 wherein a supercharging systems (2, 9, 1, 11) includes a heat exchanger 4 for performing heat exchange between the compressed air flowing through a first air line (air line exiting compressor 2) and combustion gas exhausted from a turbine 11 of one of the at least one second turbocharger (1, 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide each supercharger of Mallinson in view Heyes with an intercooler provided in the second air line as taught by Mallinson figure 1 in order to facilitate providing additional pressurization to the air of the superchargers of Mallinson in view Heyes by increasing the temperature of the air and improving plant efficiency or production capacity.
claim 8, Mallinson in view Heyes teach the current invention as claimed and discussed above. Mallinson further discloses in the embodiment of figure 1 a supercharging system (2, 9, 1, 11) includes an intercooler 3 provided in the second air line (air line between  compressors 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide at least one of the superchargers of Mallinson in view Heyes with a heat exchanger for performing heat exchange between the compressed air flowing through the first air line and the combustion gas exhausted from the turbine of one of the at least one second turbocharger as taught by Mallinson figure 1 in order to facilitate preserving energy that would otherwise be rejected thereby improving plant efficiency of Mallinson in view Heyes (Mallinson col. 1, ll. 10-20).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson in view Heyes, as applied to claim 2 above, and further in view of US Patent 6615586 B1 (Boric).
As to claim 3, Mallinson in view Heyes teach the current invention as claimed and discussed above including the plurality of supercharging systems as discussed above, but are silent the turbo cluster gas turbine system includes a plurality of the combustors, and the plurality of supercharging systems are configured to supply compressed air to the plurality of combustors, respectively.
Boric teaches (see fig.) a gas turbine system (2, 18, 1) includes a plurality of combustors 18, and a plurality of charging systems (i.e., a charging system can be each cylinder and corresponding piston of compressor 2; see col. 2, ll. 5-12) are configured to supply compressed air to the plurality of combustors 18, respectively (col. 2, ll. 5-12).

It is further noted that a simple substitution of one known element (in this case, the single combustor of taught by Mallinson) for another (in this case, a plurality of combustors) to obtain predictable results (in this case, the combustors providing combustion gas to drive the turbines of Mallinson in view Heyes) was an obvious extension of prior art teachings, KSR, 550 U.S. 398 at 417, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mallinson in view Heyes, as applied to claim 2 above, and further in view of Pub. No.: US 2020/0191051 A1 (Homison).
As to claim 7, Mallinson in view Heyes teach the current invention as claimed and discussed above, but are silent the number of the first turbochargers and the number of the second turbochargers is 10 or more.
Regarding claim 7, Mallinson in view Heyes teach all the essential features of the claimed invention except wherein number of the first turbochargers and the number of the second turbochargers is 10 or more.
While Mallinson in view Heyes teach the general conditions of the claimed invention, Mallinson in view Heyes does not expressly teach the claimed wherein number of the first turbochargers and the number of the second turbochargers is 10 or more.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Homison teaches in paragraph [0022] that a supercharging system may have any number of turbochargers and further teaches that increasing the number of turbochargers permits 1) smaller size individual turbochargers that facilitate ease of assembly and repair and 2) use of additional intercoolers that increases efficiency. Therefore, an ordinary skilled worker would recognize that the total number of the first turbochargers and the number of the second 
Therefore, since the general conditions of the claim, i.e. the first turbocharger and the second turbocharger, were disclosed in the prior art by Mallinson in view Heyes, it would not have been inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallinson in view Heyes’s invention to include wherein the number of the first turbochargers and the number of the second turbochargers is 10 or more in order to provide smaller size turbochargers and increase efficiency as suggested and taught by Homison in paragraph [0022].  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mallinson in view Heyes, as applied to claim 2 above, and further in view of US Patent 5943859 (Kawamura).
As to claim 9, Mallinson in view Heyes teach the current invention as claimed and discussed above, but are silent wherein at least one of the plurality of supercharging systems includes: a heat exchanger for performing heat exchange between a heating medium and the combustion gas exhausted from the turbine of one of the at least one second turbocharger; and a turbine configured to be driven with the heating medium exhausted from the heat exchanger.
Kawamura teaches (see figs. 3 – 5) a heat exchanger (4, 6) (see fig. 3) for performing heat exchange between a heating medium (steam S) and the combustion gas exhausted from a turbine 15 (see fig. 4) of a turbocharger 3 (see fig. 3); and a turbine 5 configured to be driven with the heating medium exhausted from the heat exchanger (4, 6).  Kurakawa further teaches a generator 20 coupled to an output shaft 21 of turbine 5 (see fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide at least one of the plurality of supercharging systems of Mallinson in view Heyes with a heat exchanger for performing heat exchange between a heating medium and the combustion gas exhausted from the turbine of one of the at least one second turbocharger; and a turbine configured to be driven with the heating medium exhausted from the heat exchanger in order to facilitate recovering energy in the exhaust combustion gasses of Mallinson in view Heyes and converging energy into electricity by generator (Kawamura col. 6, ll. 25-33 and col. 10, ll. 36--50).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mallinson in view Pub No. US 20190195131 A1 (Zia) and US 20160153684 A1 (Lemieux).
As to claim 12, Mallinson discloses the current invention as claimed and discussed above, but does not explicitly teach each first turbocharger is a turbocharger designed for an automobile gasoline engine.
Zia teaches turbochargers for gas turbine systems may be off the shelf (COTS) turbochargers (par. [0036]); Lemieux teaches off the shelf turbochargers are automotive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure each first turbocharger of Mallinson as a turbocharger designed for an automobile gasoline engine as taught by Zia and Lemieux in order to facilitate using a turbocharger already designed and available thereby reducing design and production costs (Lemieux pars. [0074] and [0148]).

Allowable Subject Matter
Claim 10 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments received on 05/24/2021 ("Remarks") have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: reference Heward (US 2013/0074516 Al) cited in the non-final office action teaches that intercoolers increase efficiency and production capacity of supercharger systems (par. [0066]); and reference Maljanian (US 3166902) teaches output turbine P.T. immediately downstream of combustor B2 of turbo cluster gas turbine system (see fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                            /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741